Citation Nr: 0915451	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-32 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for otitis media with 
hearing loss.

2.	Entitlement to service connection for otitis media with 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

The Veteran served on active duty from April 1953 to April 
1955.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina. The Veteran testified during a 
March 2006 hearing at the RO before a Decision Review Officer 
(DRO).

During pendency of the appeal the September 2006 Statement of 
the Case (SOC) indicated that the RO was reopening the 
Veteran's claim based on receipt of new and material 
evidence. For purposes of the instant proceeding however, the 
Board must determine whether to reopen the RO's rating 
decision in the first instance, because this affects the 
Board's legal jurisdiction to adjudicate the underlying claim 
on a de novo basis. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).

The Board will reopen the claim for service connection for 
otitis media with hearing loss. The underlying claim for 
service connection is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.	A July 1964 Board decision denied the Veteran's original 
claim for entitlement to service connection for defective 
hearing, including as a result of claimed otitis media. 

2.	In a November 1976 rating decision, the RO denied the 
Veteran's petition to reopen this claim. The Veteran did not 
commence an appeal through filing a timely Notice of 
Disagreement (NOD).

3.	Since the RO's November 1976 decision, additional 
evidence has been received which was not previously of 
record, and which relates to an unestablished fact necessary 
to substantiate the Veteran's claim for service connection 
for otitis media with hearing loss.


CONCLUSIONS OF LAW

1.	The November 1976 RO rating decision that denied the 
Veteran's petition to reopen the Board's decision is final. 
38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.104(a), 20.200, 20.202 (2008).

2.	New and material evidence has been received to reopen 
the previously denied claim of entitlement to service 
connection for otitis media with hearing loss. 38 U.S.C.A. § 
5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). (The Board notes that a regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), to be codified later at 38 CFR 3.159(b)(1)).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) 
established additional criteria as to the content of the 
notice to be provided in connection with a petition to 
reopen, requiring that VA provide a claim-specific and 
comprehensive definition of "new and material" evidence.

The Board is granting the Veteran's petition to reopen a 
claim for service connection for otitis media with hearing 
loss, and remanding the underlying claim on the merits for 
additional development. Consequently, a determination on 
whether the VCAA's duty to notify and assist provisions were 
satisfied is unnecessary at this point pending further 
development and the readjudication of the claim. See Bernard 
v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 
1317 (Fed. Cir. 2007). 

Analysis of the Claim

Service connection may be granted for any current disability 
for which it is established was caused by a disease or injury 
incurred or aggravated during active duty service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R.        
§ 3.303(a) (2008).  

Service connection is available for a preexisting condition 
provided it was aggravated during service beyond its natural 
progression. 38 U.S.C.A. § 1153;             38 C.F.R. § 
3.306. A preexisting injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during service. In order to rebut the 
presumption of aggravation, there must be clear and 
unmistakable evidence that the increase in severity was due 
to the natural progress of the disability. 38 C.F.R. § 
3.306(a).  
 
Under VA law, every person employed in the active military, 
naval, or air service shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service. 38 U.S.C.A. §§ 1111, 1137. 
 
VA's Office of General Counsel in VAOPGCPREC 3-2003 (July 16, 
2003) held that in order to rebut the presumption of 
soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear 
and unmistakable evidence both that the disease or injury in 
question existed prior to service and that it was not 
aggravated by service.  

Through a February 1958 rating decision the RO denied the 
Veteran's original claim for service connection for bilateral 
defective hearing, finding that a hearing loss disorder had 
pre-existed the Veteran's active service and did not undergo 
aggravation in service. In determining that hearing loss pre-
existed service, the RO gave particular consideration to a 
May 1953 medical record shortly after induction of treatment 
for abnormalities of both eardrums, at which time the Veteran 
reported he could not hear since the age of 7 or 8. The 
following month, the Veteran was placed on a physical profile 
for "deafness, partial, bilateral, perforation of the right 
eardrum." The RO found that this rebutted the presumption of 
sound condition at service entrance. See 38 U.S.C.A. § 1111. 
There was further some hearing loss later shown on a 
separation audiogram. There was no indication however of 
confirmed in-service aggravation of the Veteran's pre-
existing hearing loss, as to establish any basis for service 
connection. 

In a July 1964 decision, the Board denied the Veteran's claim 
premised on a similar conclusion that hearing loss pre-
existed service, and did not undergo aggravation. The Board 
further determined that the evidence did not show initial 
incurrence of hearing loss to a compensable level within one-
year of separation as to warrant presumptive service 
connection. The additional evidence then considered consisted 
of an August 1960 VA hospitalization report that included 
treatment for history of chronic hearing loss and recurrent 
bilateral ear drainage, a March 1959 VA audiological 
examination report, and lay statements in support of the 
claim including correspondence from numerous former and 
prospective employers.        The Veteran received 
notification of the Board's decision that month, and 
thereafter the decision became final.

In November 1976, the RO considered and denied the Veteran's 
petition to reopen the claim. The newly acquired evidence 
consisted of VA outpatient records from June 1974 to October 
1976, in part for the evaluation and treatment of hearing 
difficulties, tinnitus and the appearance of a small 
cholesteatoma. The RO denied the petition to reopen as the 
additional evidence of record did not establish that claimed 
hearing loss was due to service, by either initial incurrence 
or aggravation. The Veteran did not file a timely NOD to 
commence the appeal process, and hence the November 1976 
rating decision became final and binding on the merits. See 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.104(a), 20.200, 20.201 (2008).

The Board will consider the evidence of record since the 
November 1976 rating decision in reviewing the Veteran's 
current petition to reopen. See Juarez v. Peake, 21 Vet. App. 
537, 542 (2008) (in adjudicating a petition to reopen 
consideration must be provided to evidence received since the 
last final rating decision on a claim, whether a denial of 
the original claim or a petition to reopen).


When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156. For the purpose 
of establishing whether new and material evidence has been 
submitted,         the credibility of the evidence, although 
not its weight, is to be presumed.        Justus v. Principi, 
3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    
9 Vet. App. 273, 283 (1996).

The rationale for the Board's denial of service connection 
for hearing loss, and the RO's November 1976 denial of a 
petition to reopen that claim, was the absence of evidence 
demonstrating that a pre-existing hearing disorder underwent 
qualifying aggravation during service. Consequently, there 
was no evidentiary support that hearing loss was causally 
related to service. Evidence that has been associated with 
the claims file since the November 1976 rating decision 
consists of treatment records from  Dr. R.S., a private 
physician, dated from August 1990 to August 2005; 
correspondence from this physician dated June 2005 and March 
2006;                       VA hospitalization records dated 
from October 1958 to May 1965; the transcript of a March 2006 
DRO hearing; several lay statements from third-parties, 
including a July 2005 letter from the Veteran's son, and 
copies of letters from friends and business associates that 
were of record on original consideration of the claim.

In his June 2005 correspondence, Dr. R.S. indicates that the 
Veteran had a history of noise trauma in service, and a 
subsequent history of four mastoidectomies. An enclosed 
audiogram states a diagnosis of right severe to profound and 
left severe mixed hearing loss. According to this physician, 
while there was a significant conductive component to the 
Veteran's hearing loss, the neural component of that 
disability was very characteristic of noise trauma. He 
further noted that the employment physical of a company where 
the Veteran worked both before and after service demonstrated 
the probability of noise trauma.  

A March 2006 letter from this physician clarifies that based 
upon a January 1953 employment physical prior to service 
showing an audiogram within normal limits, and service 
records showing an abnormality of the eardrums in May of that 
year, there was sufficient indication that the Veteran 
sustained noise trauma during service. 

The physician's statements demonstrate the likelihood of a 
medical relationship between current sensorineural hearing 
loss and in-service noise exposure, above and beyond any 
conductive component to hearing loss due to chronic 
mastoiditis and cholesteatoma. This opinion postulates a 
causal nexus according to a theory of direct incurrence in 
service. Given the language of the opinion however, the 
physician did address to some extent service connection based 
on aggravation,             a clearly applicable theory for 
reasons observed in the prior final adjudicative 
determinations of record. The March 2006 letter from Dr. R.S. 
considered the January 1953 employment physical audiogram 
pre-service which was normal, and deemed this not to show a 
pre-existing hearing loss disability. Thus, the newly 
received medical evidence properly accounts for the potential 
bases of entitlement.  
Furthermore, as indicated at the reopening stage of inquiry 
the credibility of medical evidence is to be presumed. 
Justus, 3 Vet. App. at 513.

The preceding findings provide evidentiary support for the 
essential element of a causal nexus, and taking into account 
to a significant extent the possibility indicated in previous 
decisions as to whether the Veteran had a pre-existing 
hearing loss disorder that underwent aggravation in service. 
Hence, the newly obtained physicians' letters constitute new 
and material evidence to reopen the Veteran's claim. 38 
C.F.R. § 3.156(a). See also Hickson v. West, 11 Vet. App. 
374, 378 (1998). 

Accordingly, the petition to reopen a claim for service 
connection for otitis media with hearing loss is granted, and 
the claim will be readjudicated on the merits following 
completion of the case development requested below.


ORDER

As new and material evidence has been received to reopen a 
claim for service connection for otitis media with hearing 
loss, the appeal to this extent is granted.


REMAND

The Board is remanding the claim for service connection for 
otitis media with hearing loss to provide the opportunity for 
the RO to readjudicate this matter in the first instance. 
Further development is also necessary to consist of 
scheduling a VA medical examination on the etiology of the 
disorder claimed, as well as acquiring the Veteran's service 
personnel file.

Under VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion where deemed 
necessary to make a decision on a claim.                    
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(c)(4) (2008). Based on the current record, a medical 
opinion should be acquired from a qualified physician as to 
the likely etiology of claimed otitis media with bilateral 
hearing loss.

The report of a January 1953 examination for purposes of 
service induction is absent mention of hearing loss or any 
related manifestation. Hearing acuity as demonstrated on a 
whispered voice test was 15/15 in each ear when measured both 
at standard voice and whispered voice. The Veteran commenced 
a period of active duty service in April 1953.


Service treatment history further shows that on a May 1953 
consultation at an ear nose and throat (ENT) clinic, the 
Veteran reported that he had been unable to hear properly 
from the ears since the age of 7 or 8. There were objectively 
abnormalities of both eardrums. In June 1953 the Veteran 
received a physical profile of 3 under the category of "H" 
for hearing (with the remaining categories at 1, the highest 
functional designation) due to the diagnoses of deafness, 
partial bilateral, and of perforation of the right ear drum. 
There were assignment limitations of no exposure to inclement 
weather and required use of earphones as in radio school.                   
The Veteran's unit of assignment at this time was within the 
61st Infantry Regiment.  A statement included upon this 
report provided that the Veteran was recommended for "an 
eight-week training cycle, and then an inside job."

The Veteran's April 1955 separation examination report 
includes a notation of "some loss of hearing, no symptoms," 
and states that hearing loss existed prior to entry into 
service. The results of an audiogram consisted of pure tone 
thresholds,         in decibels, as follows:




HERTZ


500
1000
2000
4000
RIGHT
20
20
20
40
LEFT
25
30
35
70

The report of a March 1959 private ENT evaluation notes as to 
medical history that the Veteran developed purulent otitis 
media bilaterally in 1948. During basic training he had 
complained of pain in the ears while on the firing range, and 
after this received a transfer to the position of an office 
clerk. The diagnosis was of bilateral otitis media.

An August 1960 VA hospitalization report refers to continuing 
treatment since February of that year for chronic bilateral 
sclerosing mastoiditis, and that he underwent in May a right 
radical mastoidectomy and type II tympanoplasty. He had since 
returned for follow-up evaluation and treatment. The 
physician indicated an established clinical diagnosis of 
chronic bilateral otitis media. 

There are several statements of record from former employers 
attesting to the fact that the Veteran had substantial 
occupational limitation attributable to either hearing loss, 
or other physical health conditions. For instance, the 
February 1964 correspondence from a service manager with a 
private company states that while the Veteran was employed 
there from May 1955 to March 1956 he displayed diminished 
hearing ability, and that from this individual's recollection 
the Veteran had some difficulty with hearing before service, 
but not as pronounced.
A March 1964 letter from a supervisor with the Carolina Power 
and Light Company indicates that the Veteran was employed 
with that organization during the year prior to service 
entrance, but on attempting to return to work post-service 
was turned down on his physical examination because of 
defective hearing. There are corresponding records of an 
employment physical examination completed prior to service 
which showed no abnormalities, and a post-service examination 
which indicated an abnormal audiogram. 

There are also several lay statements from individuals who 
knew the Veteran either during service, or otherwise in an 
employment capacity, indicating that his hearing difficulties 
post-service either did not initially exist before entering 
service, or if present had manifested in a far more 
attenuated capacity. 

In his June 2005 correspondence, Dr. R.S. noted the 
significant history of noise trauma during the Veteran's 
service. The physician stated the opinion that while there 
was a significant conductive component to the Veteran's 
bilateral hearing loss, the neural component of that 
disability was very characteristic of noise trauma.        He 
further noted that the employment physical of the Carolina 
Power and Light Company where the Veteran worked both before 
and after service demonstrated the probability of noise 
trauma.  

A March 2006 letter from this physician again indicated 
reference to the January 1953 employment physical prior to 
service showing an audiogram within normal limits, and 
service records showing an abnormality of the eardrums in May 
1953. The physician acknowledged there was a conductive 
component to hearing loss, but determined that the Veteran's 
noise trauma during service was also a factor in causing 
hearing loss. 
In support of his claim the Veteran contends that upon 
entrance into service he commenced a sixteen-week period of 
infantry training during which he experienced continuous 
excessive noise exposure from gunfire and artillery fire. 
Through March 2006 hearing testimony he describes one 
incident in which a rifle grenade exploded in proximity to 
him and caused a nose bleed and damage to his ears. He 
further states that because of these difficulties he 
transferred to the occupational specialty of an automotive 
mechanic which did not have the same training requirements 
that involved constant noise exposure. Absent definitive 
documentation of actual noise exposure, the Veteran's own 
assertions of the same regarding claimed hearing loss are 
still relevant in addressing causation. See Heur v. Brown, 7 
Vet. App. 379, 384 (1995); Hensley v. Brown, 5 Vet. App. 155, 
158 (1993). See also Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006) (where lay evidence provided is 
credible and competent, the absence of contemporaneous 
medical documentation does not preclude further evaluation as 
to the etiology of the claimed disorder).

On review of the foregoing, a VA examination and opinion is 
necessary pertaining to whether there is a basis upon which 
hearing loss is deemed related to service. While the June 
2005 physician's opinion and March 2006 statement are 
supportive of the claim, there is still the requirement of a 
more comprehensive and factually informed opinion. In 
particular, the conclusion as to whether the Veteran in fact 
had actual hearing loss that pre-existed service, not merely 
structural inner ear abnormalities, must take into account 
the entire record, i.e., the May 1953 service record's 
account of hearing loss for several years previously, as well 
as nonservice-related employment physicals. As a general 
matter a medical opinion must have an accurate factual 
premise to carry probative weight. See Reonal v. Brown, 5 
Vet. App. 458, 461 (1993). Provided that hearing loss pre-
existed service, the VA examiner should next opine whether 
there was in-service aggravation of hearing loss (not due to 
its natural progression), and if instead there was no pre-
existing disorder, address a theory of direct service 
incurrence. 

The requested examination should further address the likely 
etiology of bilateral otitis media, or similar diagnosed 
structural inner ear disorder. The medical evidence of record 
does not resolve this question. Here, again, the examiner 
should confirm whether this was a disorder that pre-existed 
service and was first discovered in May 1953, or whether 
instead the claimed in-service acoustic trauma including 
having been in proximity to a grenade explosion initially 
caused the development of this disability. Significant, 
moreover, in the event that a structural inner ear disorder 
is not considered service-related, the VA examiner should to 
the extent possible distinguish any resultant conductive 
hearing loss due to an inner ear disorder, from additional 
diagnosed sensorineural hearing loss in providing an opinion 
on causation specifically pertaining to the sensorineural 
type of hearing loss.  

On remand, the RO/AMC should further undertake action to 
obtain the Veteran's service personnel records. As indicated, 
the Veteran's states that because of noise exposure during a 
sixteen-week period of infantry training he was required to 
transfer to a less strenuous occupational assignment that 
involved automotive repair. There is some indication of this 
on his June 1953 physical profile record. Since all 
documentation of this change in occupational designation is 
relevant to determining the source and degree of any in-
service injury, the RO/AMC should obtain the Veteran's 
military personnel file. See 38 C.F.R. § 3.159(c)(2) (2008)  
(VA will undertake reasonable efforts to obtain relevant 
records in the custody of a Federal department or agency).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). Expedited 
handling is requested.)

1.	The RO/AMC should contact the National 
Personnel Records Center (NPRC) or other 
appropriate records depository, and 
request a copy of the Veteran's complete 
service personnel file. In requesting 
these records, the RO/AMC should follow 
the current procedures of 38 C.F.R. § 
3.159(c) with respect to requesting 
records from Federal facilities. All 
records/responses received should be 
associated with the claims file.

2.	Then schedule the Veteran for a VA 
examination with an otolaryngologist to 
determine whether the Veteran has current 
bilateral hearing loss and/or a structural 
inner ear disorder (previously diagnosed 
as chronic otitis media and mastoiditis) 
that was incurred or aggravated during his 
service.

The following considerations will govern 
the examination:

a.	The claims folder, including all 
medical records obtained and a copy 
of this remand, will be reviewed by 
the examiner. The examiner must 
acknowledge receipt and review of the 
claims folder, the medical records 
obtained and a copy of this remand.

b.	All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled. 
 
c. In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification 
of the evidence of record.                  
In particular: 
 
(i) The VA examiner should initially 
confirm that the Veteran currently 
has bilateral hearing loss, and 
attempt to distinguish to the extent 
possible the presence of conductive 
from sensorineural hearing loss. The 
examiner should further provide a 
diagnosis as to all current 
structural inner ear disorders, 
previously diagnosed as chronic 
otitis media, mastoiditis, and 
cholesteatoma.

(ii) The examiner should then 
determine whether there is clear and 
unmistakable evidence (i.e., evidence 
indicating that it is factually or 
medically undebateable) that the 
Veteran had otitis media, or a 
similar structural inner ear disorder 
that pre-existed entrance into 
service. In providing this 
determination, the examiner should 
consider the documented service 
history including May 1953 treatment 
report upon discovery of bilateral 
perforated eardrums, as well as the 
Veteran's own assertions.

(iii) If there is evidence of a 
qualifying pre-existing structural 
inner ear disorder, the examiner 
should state whether there is clear 
and unmistakable evidence (i.e., 
evidence indicating that it is 
factually or medically undebateable) 
that the disorder underwent no 
worsening during or as a result of 
active service. 

If no pre-existing injury occurred, 
the physician should instead opine 
whether a structural inner ear 
disorder was originally incurred in 
service. Provided, moreover, that 
there is any basis to find that a 
structural inner ear disorder is 
associated with service, the VA 
examiner should state whether the 
Veteran has conductive hearing loss 
that is attributable to his diagnosed 
inner ear disorder.

(iv) The examiner should then 
determine whether there is clear and 
unmistakable evidence (i.e., evidence 
indicating that it is factually or 
medically undebateable) that the 
Veteran had bilateral sensorineural 
hearing loss that pre-existed 
entrance into service. In providing 
this determination, the examiner 
should consider the documented 
medical history from all sources, 
including May 1953 treatment report 
identifying a prior history of 
hearing loss, as well as the records 
of pre- and post-service employment 
physicals with a public utility 
company. The examiner should also 
note consideration of the lay 
statements of record from friends and 
business associates, along with the 
Veteran's own assertions in 
considering the etiology of 
sensorineural hearing loss. 

(v) If there is evidence of a 
qualifying pre-existing sensorineural 
hearing loss, the examiner should 
state whether there is clear and 
unmistakable evidence (i.e., evidence 
indicating that it is factually or 
medically undebateable) that the pre-
existing hearing loss underwent no 
worsening during or as a result of 
active service. 

If no pre-existing disorder was 
present, the physician should instead 
opine whether bilateral sensorineural 
hearing loss was originally incurred 
in service, taking into account the 
objective service records and the 
Veteran's own reported history.
		
(vi) In offering the requested 
opinions, the examiner should 
specifically note his/her review of 
the June 2005 and March 2006 
statements provided from Dr. R.S.
	      
The examiner must state the medical 
basis or bases for this opinion. If 
the examiner is unable to render an 
opinion without resort to 
speculation, he or she should so 
state. 

3.	When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to be 
appropriate under the law. Then 
readjudicate the issue of entitlement to 
service connection for otitis media with 
hearing loss.

4.	The RO/AMC must ensure that all 
directed factual and medical development 
as noted above is completed. In the event 
that the examination report does not 
contain sufficient detail, the RO/AMC must 
take any appropriate action by return of 
the report to the examiner for corrective 
action. See 38 C.F.R. § 4.2 (If the 
findings on an examination report are 
incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes.). If 
the benefit sought on appeal             
is granted to the Veteran's satisfaction, 
he and his representative must be 
furnished a Supplemental Statement of the 
Case and afforded an opportunity to 
respond. Thereafter, if in order, the case 
should be returned to the Board for 
further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts    are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 
11 Vet. App. 268, 271 (1998).


While no action is required of the Veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the Veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO,          is necessary for a comprehensive 
and correct adjudication of his claim. 

The Veteran is advised that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the claim. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2008). In the 
event that the Veteran does not report for the aforementioned 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address. It should also be indicated whether any notice 
that was sent was returned as undeliverable.

The Veteran need take no action unless he is notified to do 
so. He has the right to submit any additional evidence and/or 
argument on the matter the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).




 Department of Veterans Affairs


